      Case 4:19-cv-05205-HSG Document 60 Filed 05/15/20 Page 1 of 2


 1   ANDREW J. KOZLOW (State Bar No: 252295)
     akozlow@ericksenarbuthnot.com
 2   KARA L. WILD (State Bar No: 271647)
     kwild@ericksenarbuthnot.com
 3   ERICKSEN ARBUTHNOT
     2300 Clayton Road, Suite 2300
 4   Concord, California 94520
     (510) 832-7770
 5   (510) 832-0102
     Attorney for Defendant BURNING MAN PROJECT
 6
 7   ANDREW ROZYNSKI. (NY# 5054465, Pro Hac Vice)
     arozynski@eandblaw.com
 8   EISENBERG & BAUM, LLP
 9   24 Union Square East, Fourth Floor
     New York, NY 10003
10   212-353-8700 (tel.)
     212-353-1708 (fax)
11   Attorneys for PLAINTIFFS
12
13
14                            UNITED STATES DISTRICT COURT

15                        NORTHERN DISTRICT OF CALIFORNIA

16
17   MELVIN PATTERSON and BRANTON                )     No. 4:19-cv-05205-HSG
                                                 )
18   STEWART                                     )     STIPULATION AND [PROPOSED]
                                                 )     ORDER FOR DISMISSAL OF THE
19               Plaintiff,                      )
                                                 )     ACTION WITH PREJUDICE
20        vs.                                    )
                                                 )     F.R.C.P 41(a)(1)(A)(ii)
21   BURNING MAN PROJECT,                        )
                                                 )
22               Defendants.                     )
                                                 )
23                                               )
                                                 )
24                                               )
                                                 )
25                                               )
                                                 )
26
27
28



            STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL OF THE ACTION WITH PREJUDICE


                                              Page 1
       Case 4:19-cv-05205-HSG Document 60 Filed 05/15/20 Page 2 of 2


 1                                           STIPULATION
 2          Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii), the Parties hereby jointly
 3   request the dismissal of the action with prejudice. Each party to bear its own attorney’s fees

 4   and costs.

 5   IT IS SO STIPULATED.

 6   Dated: May 14, 2020                           EISENBERG & BAUM, LLP

 7
                                                          /s/
 8                                                 Andrew Rozynski
                                                   Attorney for Plaintiffs
 9
10
     Dated: May 14, 2020                           ERICKSEN ARBUTHNOT
11
12
                                                          /s/
13                                                 Andrew Kozlow
                                                   Attorney for Defendant
14
                                           Signature Attestation
15
16          Pursuant to Civil L.R. 5-1(i), I hereby attest that concurrence in the filing of this

17   document had been obtained from each of the other signatories whose signatures are indicated
18
     by a conformed signature (“/s/”) within this e-filed document.
19
20   DATED: May 14, 2020                                    ERICKSEN ARBUTHNOT

21
                                                   By:             /s/ Andrew Kozlow
22                                                          Attorney for Defendants
23
                                                 ORDER
24
            Pursuant to the stipulation, and for good cause shown, IT IS SO ORDERED, that the
25
     matter be dismissed with prejudice, each side to bear its own attorney’s fees and costs
26
27   Dated: ______________
              5/15/2020                    _____________________________________
28                                         HONORABLE HAYWOOD S. GILLIAM JR.



               STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL OF THE ACTION WITH PREJUDICE


                                                   Page 2
